Citation Nr: 0302946	
Decision Date: 02/14/03    Archive Date: 02/24/03

DOCKET NO.  00-01 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently rated as 30 
percent disabling.

(The issues of entitlement to service connection for 
hypertensive cardiovascular disease and for spondylolisthesis 
of the lumbosacral spine will be addressed in a later 
decision).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.  He was a prisoner of war (POW) from June 1944 
to May 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO increased the disability rating for a psychiatric 
disability (previously diagnosed as psychoneurosis, anxiety 
state, with the diagnosis changed to PTSD) from 10 percent to 
30 percent.  The veteran appealed that decision, seeking a 
rating higher than 30 percent.

The Board is undertaking additional development of the claims 
for service connection for hypertensive cardiovascular 
disease and for spondylolisthesis of the lumbosacral spine, 
in accordance with 38 C.F.R. § 19.9 (2002).  After giving 
notice and reviewing any response to the notice, the Board 
will prepare a separate decision addressing those claims.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for an 
increased rating for PTSD.

2.  The veteran's PTSD is severely disabling, but does not 
result in total social and occupational impairment.





CONCLUSION OF LAW

The criteria for a 70 percent disability rating for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.2, 
4.7, 4.10, 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim for an increased rating for PTSD.  The veteran's claims 
file contains the relevant medical records, including reports 
of VA examinations pertaining to the veteran's PTSD.  The 
veteran has not reported the existence of any relevant 
evidence that is not associated with the claims file.

The veteran has been afforded VA examinations that contain 
findings sufficient to evaluate his claim.  The most recent 
examination report indicates that he is receiving no 
psychiatric treatment.

The record also shows that the veteran has received the 
notice required by the new law and regulations.  VA provided 
the veteran and his representative with the February 1999 
rating decision, a December 1999 statement of the case (SOC), 
and a July 2002 supplemental statement of the case (SSOC).  
These documents together relate the law and regulations that 
govern the veteran's claim.  These documents list the 
evidence considered and the reasons for the determinations 
made regarding that claim.  In letters dated in 1998 through 
2002, the RO informed the veteran and his representative of 
the type of evidence needed to support his claim, and 
indicated what the veteran should do toward obtaining such 
evidence, and what VA would do.

II.  Increased Rating for PTSD

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2002).  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  38 C.F.R. § 4.2.  The Court held in Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that "[c]ompensation for 
service-connected injury is limited to those claims which 
show present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, 
including employment, and the effect of symptoms on the 
functional abilities.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2002).

Under the rating schedule, the criteria for ratings of 30 
percent or higher for mental disorders, including PTSD, are 
as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name  
....................... 100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships  
.........................................
......... 70 percent

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships  
................................. 50 
percent

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events)... 30 
percent
38 C.F.R. § 4.130, Diagnostic Code 9411.

On VA examination in December 1998, the veteran reported that 
he had served in Europe during World War II, had been in 
combat, and had been a POW for eleven months.  He related 
having difficulty functioning after service, and drinking 
heavily daily for two or three years.  He indicated that he 
had married, had worked, and had retired in his sixties from 
an assembly line job with a food manufacturer.  He reported a 
long history of restless sleep, nightmares, and intrusive 
thoughts of his experiences in service.  He stated that his 
nightmares and difficulty with his temper had worsened over 
the last decade.  He reported having insomnia every night, 
and nightmares two to three times a week.  He stated that he 
had some close friends, but distrusted others.  He related 
having decreased interest in activities he had enjoyed, like 
reading.  He indicated that he was very irritable and easily 
aggravated, and that he had an extreme temper.

The examiner noted that the veteran had a constricted range 
of affect that was somewhat dysphoric and irritable.  The 
veteran denied suicidal or homicidal ideation, paranoia, or 
delusions.  Testing revealed cognitive difficulties, 
including short term memory loss and concentration 
difficulties.  The examiner found that the veteran had PTSD 
that was mild to moderate, with significant insomnia, 
concentration and memory trouble, and irritable and depressed 
affect.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 60.

On VA examination in February 2003, the veteran reported 
having memory problems.  Testing revealed memory difficulty, 
including inability to remember the names of recent 
presidents.  The veteran indicated that his wife had died the 
previous year.  The veteran was tearful in describing his 
military experiences in combat and as a POW.  He reported 
having a difficult adjustment after service, with a period of 
heavy drinking and frequent job turnover.  He attributed the 
job turnover to his irritability and temper.  He reported 
that he stopped drinking at his wife's request, and that he 
eventually worked with more stability, until retirement.  

The veteran stated that he currently had increasing trouble 
with intrusive war memories and depression.  He indicated 
that he had a loss of appetite, poor sleep, and lack of 
interest in daily activities to the point where it often 
seemed like too much trouble to even get dressed for the day.  
He reported having difficulty sleeping every night, with 
frequent nightmares, and sweating and signs of extreme 
movement during sleep.  He indicated that he had an 
exaggerated startle response and difficulty concentrating, 
and that he was hypervigilant.  He indicated that he had two 
friends, both of whom were veterans.  He reported that he 
sometimes worked in his yard in summer, but that he did not 
have any activities that he enjoyed during the winter.  He 
stated that he sometimes did not leave his house for long 
periods.

The veteran did report that he had two nieces.  One of whom 
he saw more than once a month, the other he saw only several 
times per year, because she lived far away.  He had two 
friends, went to restaurants, and attended monthly meetings 
of a former prisoner of war group.  

The examiner concluded that the veteran had chronic and 
severe PTSD, and recurrent major depression, secondary to the 
PTSD.  The examiner assigned a GAF score of 45.

The examination reports indicate that the veteran's PTSD has 
worsened over the course of his appeal.  The evaluation in 
1998 yielded a GAF score of 60.  This score is indicative of 
moderate symptoms, while the most recent examination yielded 
a GAF of 45, a score that is indicative of serious 
disability.  American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) 
(1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2002).  

The veteran has many symptoms listed under the criteria for a 
50 percent rating.  He has a constricted affect, substantial 
memory impairment, disturbances of mood, and considerable 
disturbances of motivation.  He has difficulty maintaining 
social relationships.  

The veteran's PTSD is not shown to produce many of the 
symptoms listed under the criteria for a 70 percent rating.  
There is no evidence of suicidal ideation, obsessional 
rituals, illogical speech, or similar effects.  However, in 
evaluating the degree of occupational and social impairment 
resulting from a psychiatric disability, the Board may look 
to symptoms outside of the rating schedule.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

Given the severe level of occupational and social impairment 
attributable to the veteran's PTSD, the Board finds that the 
evidence is in favor of the grant of a 70 percent evaluation.  

The record does not show total social and occupational 
impairment.  The veteran is maintaining some social contacts 
with friends and relatives, participating in a prisoner of 
war group, and finding some enjoyment in yard work.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2002).

The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

The RO has not considered assignment of an extraschedular 
rating for the veteran's PTSD.  The Board has reviewed the 
record with these mandates in mind, and notes that the 
veteran's PTSD has not been shown to require frequent periods 
of hospitalization, or to produce marked interference with 
employment.  The manifestations of the veteran's PTSD can be 
appropriately evaluated under the regular rating schedule.  
Referral to the appropriate official for consideration of an 
extraschedular rating is not warranted.


ORDER

A 70 percent disability rating for PTSD is granted, subject 
to laws and regulations controlling the disbursement of 
monetary benefits.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

